Case 2:20-cv-00125-JRG Document 16-1 Filed 08/25/20 Page 1 of 1 PageID #: 148




                        THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 ALTPASS LLC,
                       Plaintiff,

                 v.                                      Civil Action No. 2:20-cv-0125

 KYOCERA INTERNATIONAL, INC.,                             JURY TRIAL DEMANDED

                       Defendant.




                       ORDER OF DISMISSAL WITH PREJUDICE

       CAME ON THIS DAY for consideration of the Stipulated Motion for Dismissal With

Prejudice of all claims and counterclaims asserted between Plaintiff Altpass LLC (“Plaintiff”) and

Defendant Kyocera International, Inc. (“Defendant”), in this case and the Court being of the

opinion that said motion should be GRANTED, it is hereby

       ORDERED, ADJUDGED, AND DECREED that all claims asserted in this suit between

Plaintiff Altpass LLC and Defendant Kyocera International, Inc., are hereby dismissed with

prejudice, subject to the terms of that certain agreement entitled “AGREEMENT”.

       It is further ORDERED that all attorneys’ fees and costs are to be borne by the party that

incurred them.
